I respectfully dissent with the opinion of the writer in this case.
The provision of item II of the separation agreement states: "* * * Defendant * * * shall pay the cost for a full four year college education."
There is no doubt that this agreement could have been more artfully drawn at the time and the extent and type of higher education spelled out clearly. It was not. Therefore, it was incumbent for the court to explain and determine what a "full four year college education" is.
The domestic relations court was the proper court to make this determination since the parties could not agree. That being the case, the defendant should not be held to pay plaintiff's attorney fees solely because the title of the motion bringing this before the court is titled a "show cause in contempt." I would find appellant's second assignment of error to be without merit.
The issue as to what is a four year college education is not properly the issue that is raised in this appeal. The proper issues should be stated.
What should the non-custodial parents' contribution be when they agree to pay college costs?
The highest denominator (Ivy League) or the lowest (local community college)?
The trial court used the proper standard to determine this issue — what is reasonable?
To use any other standard we would have to say that the issue is to be determined by the custodial parent, the student, or the amount of money the non-custodial parent has; a very flawed standard.
I would find appellant's first assignment of error to be without merit. *Page 375